DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 108196336; US 2020/0124780 as the equivalent translation document, hereinafter "Li").
Regarding claim 1, Li discloses a color filter substrate (Figures 3, 12 and 14-15; Paragraphs [0032], [0044], [0062], [0101]-[0103], [0113], [0115] and [0122] identifying the embodiment shown in ), comprising a photoluminescent layer (20; Paragraph [0102]) and an optical path adjustment layer (15; Paragraph [0062]);
the photoluminescent layer including a plurality of photoluminescent portions (21), and each photoluminescent portion being configured to receive backlight and emit excitation light (Paragraphs [0061], [0102]); and
the optical path adjustment layer being located on a light incident side of the photoluminescent layer (Figure 3; Paragraph [0061]), and the optical path adjustment layer being configured to increase an incident angle of at least portion of the backlight that enters the photoluminescent layer (see Figure 3 where the incident angle of at least portion of the backlight entering 20 is being increased by 15; Paragraphs [0066]-[0071]).

Regarding claim 2, Li discloses the limitations of claim 1 above, and further discloses wherein the optical path adjustment layer includes a grating layer (grating of 15 comprising: light-transmissive portions 151 and blocking portions 152; Paragraph [0062]), and the grating 
light exit surfaces of the plurality of gratings are attached to a light incident surface of the photoluminescent layer (Figure 3); and
the plurality of gratings are configured such that the at least portion of the backlight is diffracted (see gratings of light-transmissive portions 151, in which the light entering the surface of 20 is being diffracted; Paragraphs [0062], [0071]), so as to increase the incident angle of the portion of the backlight that enters the photoluminescent layer (see Figure 3 where the incident angle of at least portion of the backlight entering 20 is being increased by 15; Paragraphs [0066]-[0071]).

Regarding claim 13, Li discloses the limitations of claim 1 above, and further discloses wherein a material of the photoluminescent portion includes a quantum dot material (Paragraph [0098]).

Regarding claim 15, Li discloses the limitations of claim 1 above, and further discloses wherein the plurality of photoluminescent portion includes first photoluminescent portions and second photoluminescent portions (Paragraph [0100] “Each light-emitting pattern unit 22 includes a light-emitting pattern 21 for emitting the red light, a light-emitting pattern 21 for emitting the green light”);
the first photoluminescent portions are capable of emitting excitation light of a first color after receiving the backlight, the second photoluminescent portions are capable of 
the first color, the second color, and the third color are three primary colors (Paragraphs [0101], [0127], [0129]).

Regarding claim 16, Li discloses the limitations of claim 1 above, and further discloses a display panel (04 in Figure 15; Paragraph [0122]), comprising the color filter substrate according to claim 1.

Regarding claim 19, Li discloses the limitations of claim 16 above, and further discloses a 
display apparatus, comprising the display panel according to claim 16 (Paragraph [0132] “the described embodiments may be implemented in or associated with a variety of electronic devices. The variety of the electronic devices may include (but are not limit to), for example, mobile telephones”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fattal et al. (US 2018/0172893, hereinafter “Fattal”).
Regarding claim 4, Li discloses the limitations of claim 2 above.
Li does not disclose a material of the plurality of gratings includes at least one of titanium dioxide, silicon nitride, indium tin oxide, and silicon.
Fattal teaches a material of the plurality of gratings includes silicon nitride (Figure 5B, grating 134; Paragraph [0066]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plurality of gratings as disclosed by Li to have the grating material be made of silicon nitride as taught by Fattal, wherein Li is silent regarding the specific material, Fattal teaches an appropriate and suitable material for a grating material, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of using the dielectric material that have a different refractive index from a material of the light guide as a diffractive grating coupler (Fattal: Paragraph [0060]). 

Claims 5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tan et al. (CN 106292049; US 2019/0339566 as the equivalent translation document, hereinafter "Tan `566").
Regarding claim 5, Li discloses the limitations of claim 2 above.

However, Tan `566 teaches a display panel (Figure 4), comprising: a grating (51; Paragraphs [0047]) and a photoluminescent layer (6; Paragraph [0046]), in which a period of the plurality of gratings is several hundreds of nanometers (Paragraph [0056]) and a duty ratio is 0.5 in a period (Paragraph [0050]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `566, wherein a period of the plurality of gratings ranges from 200 nm to 300 nm, and a duty cycle thereof ranges from 0.1 to 0.9, for the purpose of designing pixels with a small size, therefore realizing high PPI display, and adjusting intensity of emergent light or balancing differences in brightness among different positions of the display (Tan `566: Paragraph [0050]).

Regarding claim 7, Li discloses the limitations of claim 2 above.
Li does not disclose the plurality of gratings are divided into a plurality of groups of gratings, and each group of gratings includes at least two of the plurality of gratings, and each group of gratings corresponds to at least one photoluminescent portion.
However, Tan `566 teaches a display panel (Figure 4), comprising: a grating (51; Paragraph [0047]) and a photoluminescent layer (6; Paragraph [0046]), in which the plurality of gratings are divided into a plurality of groups of gratings, and each group of gratings includes at least two of the plurality of gratings, and each group of gratings corresponds to at least one photoluminescent portion (Figure 4).


Regarding claim 9, Li discloses the limitations of claim 1 above.
Li does not disclose that the photoluminescent layer has a plurality of backlight through holes arranged in an array, and the plurality of backlight through holes are arranged in parallel with the plurality of photoluminescent portions.
However, Tan `566 teaches a display panel (Figure 4), comprising: a grating (51; Paragraphs [0047]) and a photoluminescent layer (6; Paragraph [0046]), in which the photoluminescent layer has a plurality of backlight through holes (the hole wherein 63 is disposed therein; Paragraph [0046]) arranged in an array, and the plurality of backlight through holes are arranged in parallel with the plurality of photoluminescent portions (Figure 4).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `566, wherein the photoluminescent layer has a plurality of backlight through holes arranged in an array, and the plurality of backlight through holes are arranged in parallel with the plurality of 

Regarding claim 10, Li as modified by Tan `566 discloses the limitations of claim 9 above.
Li does not disclose that the photoluminescent layer further includes a light-transmitting portion filled in each backlight through hole, and the light-transmitting portion is made of a transparent light guide material.
However, Tan `566 teaches a display panel (Figure 4), comprising: a grating (51; Paragraphs [0047]) and a photoluminescent layer (6; Paragraph [0046]), in which the photoluminescent layer further includes a light-transmitting portion (63; Paragraph [0046]) filled in each backlight through hole, and the light-transmitting portion is made of a transparent light guide material (Paragraph [0046] “transparent resin”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `566, wherein the photoluminescent layer further includes a light-transmitting portion filled in each backlight through hole, and the light-transmitting portion is made of a transparent light guide material, for the purpose of considering a light source and allowing light having the specific wavelength to transmit therethrough directly, for example, blue light, when a blue light LED is used as a light source (Tan `566: Paragraphs [0046], [0069]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tan (CN 108415191; US 2019/0285935 as the equivalent translation document, hereinafter "Tan `935").
Regarding claim 6, Li discloses the limitations of claim 2 above.
Li does not explicitly disclose the plurality of gratings are sub-wavelength gratings.
However, Tan `935 teaches a display panel (Figures 1-2), comprising: a grating (Figure 1, 104) and a photoluminescent layer (103; Paragraphs [0037], [0056]), wherein a dimension of the grating in a first direction is 228.6 nm (Paragraph [0040]; examiner considers that 228.6 nm is short than, for example, the wavelength of blue or violet light).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `935, wherein the plurality of gratings are sub-wavelength gratings, for the purpose of obtaining a light beam from the backlight emitted vertically upwards (Tan `935: Paragraph [0040]).

Regarding claim 8, Li discloses the limitations of claim 2 above.
Li does not disclose the optical path adjustment layer further includes a light-transmitting planarization layer disposed on the light incident side of the photoluminescent layer;
at least portion of the light-transmitting planarization layer fills gaps between the plurality of gratings; and
relative to the light incident surface of the photoluminescent layer, a light incident surface of the light-transmitting planarization layer is higher than light incident surfaces of the 
However, Tan `935 teaches a display panel (Figures 1-2), comprising: a grating (Figure 1, 104) and a photoluminescent layer (103; Paragraphs [0037], [0056]), wherein an optical path adjustment layer (104, 109) further includes a light-transmitting planarization layer (109; Paragraph [0044]; see Figures 1a and 1c where light is transmitting though 109) disposed on the light incident side of the photoluminescent layer;
at least portion of the light-transmitting planarization layer fills gaps between the plurality of gratings (Figures 1a and 1c); and
relative to the light incident surface of the photoluminescent layer, a light incident surface of the light-transmitting planarization layer is higher than light incident surfaces of the plurality of gratings, or a light incident surface of the light-transmitting planarization layer is flush with light incident surfaces of the plurality of gratings (Figures 1a and 1c).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `935, wherein the optical path adjustment layer further includes a light-transmitting planarization layer disposed on the light incident side of the photoluminescent layer; at least portion of the light-transmitting planarization layer fills gaps between the plurality of gratings; and relative to the light incident surface of the photoluminescent layer, a light incident surface of the light-transmitting planarization layer is higher than light incident surfaces of the plurality of gratings, or a light incident surface of the light-transmitting planarization layer is flush with light incident surfaces of the plurality of gratings, for the purpose of covering the plurality of light extraction .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ono (US 2019/0121193).
Regarding claim 14, Li discloses the limitations of claim 13 above.
Li does not necessarily disclose the quantum dot material includes cadmium selenide, indium phosphide, copper indium sulfide, or perovskite.
However, Ono teaches a quantum dot material includes cadmium selenide and indium phosphide (Paragraph [0070]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the quantum dot as disclosed by Li to have the quantum dot material be made of cadmium selenide or indium phosphide as taught by Ono, wherein Li is silent regarding the specific material, Fattal teaches an appropriate and suitable material for a quantum dot material, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of considering stability of light emission, light emission efficiency and high refractive index, etc. as preferred (Ono: Paragraph [0070]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al. (US 2018/0006093, hereinafter “Kim `093”).
Regarding claim 17, Li discloses the limitations of claim 16 above, and further discloses a backlight module (03 in Figure 14; Paragraph [0115]) disposed on a light incident side of the color filter substrate.
However, Li does not disclose
a controllable polarization module disposed between the backlight module and the color filter substrate;
wherein the controllable polarization module includes a first polarizer, an array substrate, a liquid crystal layer, and a second polarizer that are sequentially disposed in a direction from the backlight module to the color filter substrate and perpendicular to the color filter substrate.
Kim `093 teaches a display device (Figure 12), in which a controllable polarization module disposed between the backlight module and the color filter substrate (100 between 500 and 30; Paragraph [0079]);
wherein the controllable polarization module includes a first polarizer (12), an array substrate (100), a liquid crystal layer (3), and a second polarizer (22) that are sequentially disposed in a direction from the backlight module to the color filter substrate and perpendicular to the color filter substrate (Figure 12 and Paragraphs [0082]-[0084]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display panel as disclosed by Li with the teachings of Kim `093, to have a controllable polarization module disposed between the backlight module and the color filter substrate; wherein the controllable polarization module includes a first polarizer, an array substrate, a liquid crystal layer, and a second polarizer that .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee et al. (US 2015/0380470, hereinafter “Lee”).
Regarding claim 18, Li discloses the limitations of claim 16 above.
Li does not disclose a light-emitting substrate disposed on a light incident side of the color filter substrate; and
a circular polarizer disposed on a side of the color filter substrate away from the light-emitting substrate;
wherein the light-emitting substrate includes an array substrate and a light-emitting layer disposed on a side of the array substrate proximate to the color filter substrate.
However, Lee teaches an organic light-emitting diode display (Figure 6), comprising: a color filter substrate (58, 80, 82; Paragraphs [0043], [0045]) and a light-emitting substrate (50, 72, 38; Paragraphs, [0039], [0046]) disposed on a light incident side of the color filter substrate; and a circular polarizer disposed on a side of the color filter substrate away from the light-emitting substrate (Paragraph [0045] “a circular polarizer may be attached to the outer surface of substrate 58”);
wherein the light-emitting substrate includes an array substrate (72) and a light-emitting layer (38) disposed on a side of the array substrate proximate to the color filter substrate.
.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tan `935, and in further view of Tan `566.
Regarding claim 3, Li discloses the limitations of claim 2 above, and further discloses wherein a light incident surface of each photoluminescent portion is attached to a light exit surface of at least one of the plurality of gratings (Figure 12).
Li does not disclose a dimension of the grating in a first direction is less than an average wavelength of the backlight; and
the first direction is a direction parallel to the light incident surface of the photoluminescent layer and perpendicular to a length extension direction of the grating. 
However, Tan `935 teaches a display panel (Figures 1-2), comprising: a grating (Figure 1, 104) and a photoluminescent layer (103; Paragraphs [0037], [0056]), wherein a dimension of the grating in a first direction is 228.6 nm (Paragraph [0040]) and the first direction is a 
Because a light source for a quantum dot layer is generally known to use blue or violet light and as taught by Li (Paragraph [0024]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `935, wherein a dimension of the grating in a first direction is less than an average wavelength of the backlight; and the first direction is a direction parallel to the light incident surface of the photoluminescent layer and perpendicular to a length extension direction of the grating, for the purpose of obtaining a light beam from the backlight emitted vertically upwards corresponding grating parameters (Tan `935: Paragraph [0040]).
Li further fails to explicitly disclose a dimension of the grating in the first direction is less than a dimension of the photoluminescent portion in the first direction.
However, Tan `566 teaches a display panel (Figure 4), comprising: a grating (51; Paragraphs [0047]) and a photoluminescent layer (6; Paragraph [0046]), in which a dimension of the grating in the first direction is less than a dimension of the photoluminescent portion in the first direction (the width of 51 being smaller than the width of 61, 62 or 63).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the gratings of Li with the teachings of Tan `566, wherein a dimension of the grating in the first direction is less than a dimension of the photoluminescent portion in the first direction, , for the purpose of designing pixels with a small size, therefore realizing high PPI display, and adjusting intensity of emergent light or balancing differences in brightness among different positions of the display (Tan `566: Paragraph [0056]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tan `566, and in further view of Kim et al. (US 2015/0285969, hereinafter “Kim `969”).
Regarding claim 12, Li as modified by Tan `566 discloses the limitations of claim 9 above, and Li further discloses a first base (30), the photoluminescent layer and the optical path adjustment layer being sequentially disposed on the first base.
While Li discloses a black matrix layer (50) disposed between the first base and the optical path adjustment layer in the Figure 12 embodiment, Li fails to explicitly disclose a black matrix layer disposed between the first base and the optical path adjustment layer orthogonal projections, on the first base, of gaps each between two adjacent photoluminescent portions in the photoluminescent layer, and orthogonal projections, on the first base, of gaps each between a photoluminescent portion and an adjacent backlight through hole in the photoluminescent layer being within an orthogonal projection, on the first base, of the black matrix layer.
In Figure 17 embodiment, however, Li teaches a black matrix layer disposed between the first base and the optical path adjustment layer orthogonal projections, on the first base, of gaps each between two adjacent photoluminescent portions in the photoluminescent layer, and orthogonal projections, on the first base, of gaps each between a photoluminescent portion and an adjacent backlight through hole in the photoluminescent layer being within an orthogonal projection, on the first base, of the black matrix layer (Figure 17; Paragraph [0130]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black matrix as disclosed by Li in the Figure 12 embodiment with the teachings of Li, wherein a black matrix layer disposed between the 
Li further fails to disclose a filter layer disposed between the first base and the photoluminescent layer, the filter layer including a plurality of filter portions, and each filter portion corresponding to one photoluminescent portion or one backlight through hole.
However, Kim `969 teaches a display device (Figure 2), wherein a filter layer (RL, TL2) is disposed between a first base (SUB3) and a photoluminescent layer (301; Paragraph [0102]), the filter layer including a plurality of filter portions (RL, TL2; Paragraph [0096]), and each filter portion corresponding to one photoluminescent portion (RL corresponding to 301).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photoluminescent layer as disclosed by Li with the teachings of Kim `969, wherein a filter layer disposed between the first base and the photoluminescent layer, the filter layer including a plurality of filter portions, and each filter portion corresponding to one photoluminescent portion, for the purpose of recycling the light from the backlight, thereby further improving the light emission efficiency of the display device (Kim `969: Paragraph [0098]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Li as modified by Tan `566 discloses the limitations of claim 9 above.
Tan `935 teaches a display panel (Figures 1-2), wherein an optical path adjustment layer (104, 109) includes a grating layer (104) and a light-transmitting planarization layer (109; Paragraph [0044]; see Figures 1a and 1c where light is transmitting though 109), and the grating layer includes a plurality of gratings arranged in an array (Figure 1a);
Tan `566 teaches the photoluminescent layer further includes a refractive index matching portion (63; Paragraph [0046] “transparent resin 63 allows light having the specific wavelength to transmit therethrough directly”; examiner considers that transparent resin inherently has a refractive index in which the refractive index thereof is matched between upper or lower layers because the specific wavelength is transmitted therethrough directly) filled in each backlight through hole (the hole where 63 is disposed therein), and a light incident surface of the refractive index matching portion is attached to a light exit surface of at least one of the plurality of gratings (Figure 4, the light incident surface of 63 is attached to the light exit surface of 104 via 3).
However, Li, Tan `935 and Tan `566 fail to teach or disclose, in light of the specification, “a refractive index of the refractive index matching portion is less than a refractive index of the grating layer, and is greater than a refractive index of the light-transmitting planarization layer”. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871